RENDERED: AUGUST 14, 2020; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                           NO. 2018-CA-001877-MR


RICHARD LEE CLARK                                                 APPELLANT




               APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE BARRY WILLETT, JUDGE
                      ACTION NO. 16-CR-001301




COMMONWEALTH OF KENTUCKY                                            APPELLEE




                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; ACREE AND TAYLOR, JUDGES.

ACREE, JUDGE: Richard Clark appeals the Jefferson Circuit Court’s order

denying his motion to suppress evidence. Finding no error, we affirm.
                                 BACKGROUND

             Around 7:00 a.m. on January 2, 2016, Patrick Richardson was

awakened by the shouts of his neighbor, Tony Fox. Richardson went outside and

saw Fox wrestling a person in his driveway. Fox told Richardson that the person

was trying to steal tools from Richardson’s garage. At the edge of the driveway

was a car with the engine running. Richardson’s tools were lying next to it.

             Richardson approached the would-be robber from behind and pulled

him to the ground. At various points, Richardson had his hands on the person’s

collar, arms, waist, and was face-to-face with the suspect. The police were called,

but the suspect fled on foot, leaving the car and a jacket behind.

             When the police arrived, Richardson gave a description of the suspect

– a short, white male with blondish-brown hair. The police ran the tags for the car

left running in the driveway. The vehicle was registered to Richard Clark. At the

scene, police recovered the suspect’s jacket, which contained a prescription pill

bottle. The name on the bottle’s label was Richard Clark. Several hours later,

while waiting on the tow truck to remove the car, Officer McGaha retrieved a

photograph of Richard Clark on the laptop mounted in his cruiser. Officer

McGaha had no intention of showing Richardson the photograph; however,

unbeknownst to Officer McGaha, Richardson walked up to the cruiser and saw the

picture of Clark. Richardson immediately identified the man in the picture as the


                                         -2-
person he wrestled in the driveway. Officer McGaha allowed Richardson to take a

picture of the photo with his cellphone camera.

                 Clark was arrested and indicted on the following counts: (1) first-

degree robbery; (2) first-degree burglary; and (3) being a first-degree persistent

felony offender. He moved to suppress the evidence of Richardson’s

identification. After a hearing during which Officer McGaha and Richardson

testified, the circuit court denied Clark’s motion. The court found Richardson’s

notice of Clark’s photograph both inadvertent and fortuitous, and that his

spontaneous identification of Clark was not unnecessarily suggestive. The circuit

court concluded the identification was reliable based on the Biggers factors.1

                 Clark entered an Alford 2 plea of guilty, reserving his right to appeal

the order denying his suppression motion. He was sentenced to a total of

seventeen years. The judgment was entered on August 22, 2018. This appeal

followed.




1
 The Supreme Court of the United States called these factors “general guidelines” that had
emerged over the years from several cases that addressed “the relationship between
suggestiveness and misidentification. It is, first of all, apparent that the primary evil to be
avoided is ‘a very substantial likelihood of irreparable misidentification.’” Neil v. Biggers, 409
U.S. 188, 198, 93 S. Ct. 375, 381, 34 L. Ed. 2d 401 (1972) (quoting Simmons v. United States,
390 U.S. 377, 384, 88 S. Ct. 967, 971, 19 L. Ed. 2d 1247 (1968)).
2
    North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).

                                                 -3-
                            STANDARD OF REVIEW

             The Supreme Court of Kentucky described the standard of review of

denials of suppression motions related to eyewitness identification evidence as

follows:

             [T]he trial court has a two-fold task. First, it must
             determine whether the photo array (or other identification
             procedure employed by police) was unduly suggestive,
             and if so (but only if so) it must then determine whether
             the identification was nevertheless sufficiently reliable in
             view of the totality of the circumstances. As with other
             suppression rulings, we review the trial court’s findings of
             historical fact, if any, for clear error, but its ultimate
             application of the constitutional standards is a question of
             law which we review de novo.

Jacobsen v. Commonwealth, 376 S.W.3d 600, 606 (Ky. 2012) (citations omitted).

                                    ANALYSIS

             Clark argues the identification was tainted due to improper police

conduct and the trial court improperly applied the Biggers factors to the pre-trial

identification. We disagree.

             In Biggers, supra, the United States Supreme Court established a two-

part test for determining if there is a due process violation, which the Supreme

Court of Kentucky summarized in Wilson v. Commonwealth, 695 S.W.2d 854 (Ky.

1985). First, “[w]hen examining a pre-trial confrontation, this court must first

determine whether the confrontation procedures employed by the police were

‘suggestive.’” Id. at 857. Second, if the court determines that those procedures

                                         -4-
were suggestive, “we must then assess the possibility that the witness would make

an irreparable misidentification, based upon the totality [of] the circumstances and

in light of the five factors enumerated in Biggers[.]” Id.

              Implicit in Wilson’s first part – suggestiveness – is whether the

government had a hand in arranging the confrontation with the suspect or his

likeness. Id. There is no “real danger to the defendant in such situations where the

Commonwealth has not arranged the confrontation and there is no attempt by its

agents to indicate to the witness(es) that ‘that’s the man.’” Id. Therefore, to

establish the pre-trial confrontation was unduly suggestive, the defendant must

show the government’s agents arranged the confrontation or took some action that

singled out the defendant. Id. Clark failed to make such a showing.

              Clark’s evidence in support of the suggestiveness element focuses on

two facts: (1) Richardson saw only one photograph; and (2) Officer McGaha

allowed him to make his own copy of the photograph. Regarding the first fact,

Clark offers nothing to support an assertion that Richardson’s notice of the single

photograph was not inadvertent and that Officer McGaha “had a hand” in

arranging or suggesting a misidentification. Officer McGaha testified that he did

not see Richardson approach and was caught off guard. (Video Record at

01:59:14-17.) It was not his intention for Richardson to view the photograph and

he did not direct his attention to it. (Id.)


                                               -5-
             Allowing Richardson to have a copy of the photograph would only be

problematic if it was given to him after the original identification had been

suggested by the police. Subsequent identifications, like the initial one, would then

be vulnerable to attack as a continuation of the original suggestion of

misidentification, a misidentification reinforced by giving him a copy of the

photograph. That series of events never occurred. The focus in this case is on

Richardson’s original identification and whether it was suggested by the

government. What subsequently happened is not relevant here.

             Because the focus is on “the relationship between suggestiveness and

misidentification[,]” Biggers, 409 U.S. at 198, 93 S. Ct. at 381, there must be

evidence of suggestiveness. Such evidence is lacking. Only “[i]f we conclude that

[the identification procedures] were suggestive” must we “then assess the

possibility that the witness would make an irreparable misidentification, based

upon the totality to the circumstances and in light of the five factors enumerated in

Biggers[.]” Wilson, 695 S.W.2d at 857. Officer McGaha did nothing to arrange

Richardson’s confrontation with the photograph of Clark. Although he pulled up

the photograph, he did not approach Richardson, nor was he aware Richardson was

approaching him.

             Because there were no suggestive identification procedures here, such

as there was in Wilson, no analysis of the totality of the circumstances was


                                         -6-
necessary. However, if we examined this record to “assess the possibility [of] . . .

an irreparable misidentification,” id., we would conclude there is not much

possibility at all.

              Consider the five Biggers factors set out by the Supreme Court of the

United States, as follows:

              [T]he factors to be considered in evaluating the likelihood
              of misidentification include [1] the opportunity of the
              witness to view the criminal at the time of the crime, [2]
              the witness’ degree of attention, [3] the accuracy of the
              witness’ prior description of the criminal, [4] the level of
              certainty demonstrated by the witness at the confrontation,
              and [5] the length of time between the crime and the
              confrontation.
409 U.S. at 199-200, 93 S. Ct. at 382 (bracketed numerals added).

              Richardson’s opportunity to view the criminal was good. Although

the struggle occurred just before sunrise, it lasted several minutes, long enough for

Richardson to grab the criminal from behind, and to move around him until they

were face-to-face.

              There is nothing to suggest Richardson’s degree of attention was

limited in any way. It was the start of Richardson’s day. He was alert to the

shouts of his neighbor and came to his rescue.

              Richardson’s description of Clark, before seeing his photograph, was

reasonably accurate. He described him as shorter than 5 feet 8 inches tall with

blondish-brown hair. Clark is 5 feet 3 inches tall with brown hair.

                                          -7-
             When Richardson inadvertently saw Clark’s photograph, he

immediately identified the person in the photograph as the person with whom he

had struggled in the driveway. He expressed certainty in his identification.

             Finally, only a few hours had elapsed between the crime and the

moment Richardson saw Clark’s photograph. Richardson’s memory of the events

and of the criminal’s appearance was fresh.

             In sum, the record does not support the conclusion that police

procedures suggested the identification of Clark as the criminal Richardson

confronted. However, even if we presume the contrary, “under the ‘totality of the

circumstances’ the identification was reliable even though the confrontation

procedure was suggestive.” Id., 409 U.S. at 199, 93 S. Ct. at 382.

                                 CONCLUSION

             For the foregoing reasons, we affirm the Jefferson Circuit Court’s

order denying suppression of Richardson’s pre-trial identification.



             ALL CONCUR.




                                        -8-
BRIEFS FOR APPELLANT:    BRIEF FOR APPELLEE:

Rob Eggert               Andy Beshear
Tricia Lister            Attorney General of Kentucky
Louisville, Kentucky
                         Kristin L. Condor
                         Assistant Attorney General
                         Frankfort, Kentucky




                        -9-